DETAILED ACTION
This office action is in response to the patent board decision on 7/1/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The patent board decision on 7/1/2022, responding to the office action mailed on 6/8/2021, has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-13, 15, 17-20 and 22-23. Claims 14, 16 and 21 have been canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-13, 15, 17-20 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-13, 15, 17-20 and 22-23 have been fully considered and are persuasive.  The rejection of claims 1-13, 15, 17-20 and 22-23 have been withdrawn and the application is allowable for the reasons set forth below.

As noted in the amendments in regards to claim 1, the claimed invention requires a semiconductor device comprising a plurality of first active fins protruding from a substrate, a second active fin protruding from the substrate, a plurality of respective first fin-field effect transistors (finFETs) on the first active fins, wherein each of the first finFETs includes a first gate structure extending in a second direction perpendicular to the first direction, and the first gate structure includes a first gate insulation layer and a first gate electrode, wherein the first finFETs are formed on a first region of the substrate and have a first metal oxide layer as the first gate insulation layer, and wherein a second finFET is formed on the second active fin on a second region of the substrate.
The combination of Yoon (US 2016/0284697) in view of Hyun (US 2008/0116530) show most aspects of the present invention. However, the references fail to show features of wherein the second finFET does not include a metal oxide layer, but includes a second gate insulation layer that has a bottom surface at the same plane as a bottom surface of the first metal oxide layer.
Furthermore, as noted in the amendments in regards to claim 11, the claimed invention requires a semiconductor device comprising a plurality of first active fins protruding from a logic cell region of a substrate, each of the first active fins extending in a first direction; a plurality of first fin-field effect transistors (finFETs) on the first active fins, wherein each of the first finFETs includes a first gate structure extending in a second direction perpendicular to the first direction, the first gate structure includes a first gate insulation layer and a first gate electrode, the first gate insulation layer consisting of a metal oxide layer; a plurality of second active fins protruding from a peripheral region of the substrate, each of the second active fins extending in the first direction, and a second finFET on a first fin of the second active fins, wherein the second finFET includes a second gate structure extending in the second direction, the second gate structure includes a second gate insulation layer and a second gate electrode, the second gate insulation layer consisting of a first silicon oxide layer and having a thickness different from a thickness of the first gate insulation layer.
The combination of Yoon (US 2016/0284697) in view of Hyun (US 2008/0116530) show most aspects of the present invention. However, the references fail to show features of wherein the metal oxide layer for each first finFET contacts a respective first active fin and first gate electrode and the first silicon oxide layer contacts the second gate electrode and the first fin of the second active fins.
Lastly, as noted in the amendments in regards to claim 17, the claimed invention requires a semiconductor device comprising a plurality of first active fins protruding from a substrate, each of the first active fins extending in a first direction; a plurality of second active fins protruding from the substrate, each of the second active fins extending in the first direction, a plurality of first fin-field effect transistors (finFETs) on the first active fins; a plurality of second finFETs on the second active fins, a first gate structure extending in a second direction perpendicular to the first direction and crossing over the plurality of first finFETs and the plurality of second finFETs, wherein the first gate structure includes a first gate insulation layer including a metal oxide layer, and a first gate electrode, wherein one first finFET of the first finFETs is directly adjacent to one second finFET of the second finFETs. 

The combination of Yoon (US 2016/0284697) in view of Hyun (US 2008/0116530) show most aspects of the present invention. However, the references fail to show features of at a boundary region where the one first finFET is directly adjacent to the one second finFET, a gap in the metal oxide layer is formed.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; features of wherein the second finFET does not include a metal oxide layer, but includes a second gate insulation layer that has a bottom surface at the same plane as a bottom surface of the first metal oxide layer
In regards to claim 11; features of wherein the metal oxide layer for each first finFET contacts a respective first active fin and first gate electrode and the first silicon oxide layer contacts the second gate electrode and the first fin of the second active fins
In regards to claim 17; features of at a boundary region where the one first finFET is directly adjacent to the one second finFET, a gap in the metal oxide layer is formed
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Q. B./
Examiner, Art Unit 2814
/WAEL M FAHMY/Supervisory Patent Examiner, Art Unit 2814